DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 07/07/2021 has been entered. Claims 1-15 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent No. 4256441 (patented 04/22/2009; disclosed in Applicant’s Information Disclosure Statement) issued to Nakano et al (Nakano) in view of U.S. Patent Publication No. 20050025357 (published 02/03/2005; disclosed in Applicant’s Information Disclosure Statement) issued to Landwehr et al. (Landwehr).
	Nakano discloses an insect trap comprising: a housing 10 (figure 1, housing 10); a glue board receiving space 30 (figure 2, holding part 30) located inside the housing 10 (figures 1-3; paragraph 0019); one or more light sources 20 (figure 3, insect attracting means 20; paragraph 0024) for attracting insects into the housing (paragraph 0024); and a camera 60 (figure 2, imaging unit 60) having a lens 66 (figure 6b, lens 66), the lens 66 having a front element (figure 6b, lens 66 at a front of camera 60), wherein the camera 60 is positioned to capture images (paragraph 0035) of a glue board X (figure 4, insect sheet X being made of adhesive material, paragraph 0019; paragraphs 0035 - 0041) when said glue board X is received in the glue board receiving space (paragraphs 0035-0041, showing how camera 60 faces insect sheet X when the sheet is inside housing 10); wherein the light received by the lens 66 of the camera 60 for capturing images of the glue board X comprises light from the one or more light sources 63 (figure 5, light source 63) reflected from the glue board (paragraph 0035); wherein there is no line of sight between 
Nakano does not appear to specifically disclose a camera having a lens with a focal length in the range 1mm < f <18mm.
Landwehr teaches a camera having a lens with a focal length in the range 1mm < f <18mm (figure 39; paragraph 0499; particular emphasis is placed on “A digital camera (Kodak MDS 100 Color Camera) with a wide angle C-mount lens (Computar 8.5mm fixed focal length…,)”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakano and include a camera having a lens with a focal length in the range 1mm < f <18mm, as taught by Landwehr, in order to capture images of a field having a width that includes a wide surface that can capture multiple insects (e.g., Landwehr, paragraph 0007).
Also, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakano and include a lens having a focal length in the range 1mm < f <18mm (paragraphs 0039 and 0052, indicating the capability of the focal length to include this range of a focal length so as to obtain a clear image from camera 60), since it has been held that where the general conditions of a claim are disclosed in the prior art (e.g., the general condition for capturing images of an object), discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Finally, in addition to what is described above, Applicant has failed to disclose the criticality of range 1mm < f <18mm that is included in claim 1. The specification does not describe the significance of the range, except for satisfying the desire to have a wide field of view, which can be accomplished through multiple factors besides focal length. For instance, page 4, line 11 and page 13, lines 12 mentions this range, and there is no explanation, besides the ability to have a wide field of view, as to why the range is important (e.g., compared to other ranges of focal lengths, or compared to ranges that are less 

	Regarding claim 2, as dependent on claim 1, Nakano as modified by Landwehr discloses the limitations of claim 1. Nakano also discloses the or each light source 20 and 63 being located a greater distance away from the glue board receiving space 30 (figures 6a and 6b, showing light source 63 being located away from holding part 30), along a direction substantially parallel to an optical axis of the lens 66 (figure 7b shows a point of an optical axis of lens 66, with the point formed by the intersection of lines L1 and L2), than a front surface of the front element of the lens 66 (figures 7a and 7b, showing light sources 63 being behind the lens 66, and the lens 66 being behind the insect sheet X, and the insect sheet X being behind light source 20).

	Regarding claim 3, as dependent on claim 1, Nakano as modified discloses the limitations of claim 1. Nakano also discloses a surface 50 (figure 5, connecting member 50) located inside the housing 10 (figures 5 and 6a), wherein the surface faces the glue board receiving space 30 (figures 5 and 6b, showing connecting member 50 facing the insect sheet X and the sheet’s holders 30, with figure 6b showing a cross section of the protective case 61 with connecting member 50 having a surface facing the insect sheet X), and wherein the lens 66 of the camera 60 is mounted in an opening in the surface 50 (figure 7B shows light L entering through an opening of connecting member 50 and protective case 61).

Regarding claim 4, as dependent on claim 3, Nakano as modified discloses the limitations of claim 3. Nakano also discloses said surface 50 located inside the housing 10 being a surface of an enclosure 61 containing said camera 60 (figure 5; figure 6b shows protective case 61 enclosing camera 

Regarding claim 5, as dependent on claim 1, Nakano as modified discloses the limitations of claim 1. Nakano also discloses the glue board receiving space 30 substantially filling a field of view of the camera 60 (figure 7b; paragraph 0053).

Regarding claim 6, as dependent on claim 1, Nakano as modified discloses the limitations of claim 1. Nakano also discloses an optical axis of the lens 66 (figure 7b, line L) is oriented substantially parallel to a surface normal of the glue board X when the glue board X is received in the glue board receiving space 30 (figures 7a and 7b; line L shows direction of light into the imaging unit 60, with the line L defining the optical axis, and the optical axis being parallel to a surface normal of the insect sheet X).

	Regarding claim 8, as dependent on claim 1, Nakano as modified discloses the limitations of claim 1. Nakano does not appear to explicitly disclose the lens having a focal length in the range 2mm < f < 12mm.
Landwehr teaches a camera having a lens with a focal length in the range 2mm < f <12mm (figure 39; paragraph 0499).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakano as modified and include a camera having a lens with a focal length in the range 2mm < f <12mm, as taught by Landwehr, in order to capture images of a field having a width that includes a wide surface that can capture multiple insects (e.g., Landwehr, paragraph 0007).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakano as modified and include a lens having a focal length in the range < f < 12mm (paragraphs 0039 and 0052, indicating the capability of the focal length to include this range of a focal length so as to obtain a clear image from camera 60), since it has been held that where the general conditions of a claim are disclosed in the prior art (e.g., the general condition for capturing images of an object), discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Finally, in addition to what is described above, Applicant has failed to disclose the criticality of range 2mm < f <12mm that is included in claim 1. The specification does not describe the significance of the range, except for satisfying the desire to have a wide field of view, which can be accomplished through multiple factors besides focal length. For instance, page 4, line 11 and page 13, line 12 mentions one range of 1mm<f<18mm (which encompasses 2mm<f<12mm) while page 6, line 1 and page 13, line 12 mention the range 2mm < f <12mm without any explanation besides the ability to have a certain field of view. It is unclear why this particular range is important (e.g., compared to other ranges of focal lengths, or compared to ranges with different extremes). Absent any showing of criticality for a routine (e.g., setting a camera’s focal length within a range) that can be done by one of ordinary skill in the art, there exists grounds for obviousness for claims that include setting a camera’s focal length. In other words, one of ordinary skill in the art would make certain to set a focal length pursuant to the limitations of claim 1 in a routine manner so as to obtain clear or comprehensible images from a camera.

Regarding claim 9, as dependent on claim 1, Nakano discloses the limitations of claim 1. Nakano does not appear to specifically disclose the lens 66 being a fisheye lens.
Landwehr et al. teaches a wide angle lens (paragraph 0499, with the wide angle lens accomplishing the task of taking wide angled images, much like a fisheye lens).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakano as modified and include the lens being a fisheye lens, as taught by Landwehr et al., in order to permit taking wide angled images and thus permit taking photos of wide-bodied insects (e.g., Landwehr et al., figure 10K; paragraphs 0263 and 0472). Additionally, it would have In re Aller, 105 USPQ 233.

Regarding claim 15, Nakano discloses a method of using an insect trap comprising: providing a housing 10 (figure 1, housing 10) including a glue board receiving space 30 (figure 2, holding part 30) located inside the housing 10 (figures 1-3, paragraph 0019); providing one or more light sources 20 and 63 (figure 3, insect attracting means 20; figure 5, light source 63) for attracting insects into the housing 10 paragraph 0024, placing a glue board X (figure 4, insect sheet X) in the glue board receiving space 30 (paragraphs 0035-0041); providing a camera 60 (figure 2, imaging unit 60) having a lens 66 (figure 6b, lens 66), the lens having a front element (figure 6b), wherein the camera 60 is positioned to capture images of the glue board X (paragraph 0035) when the glue board X is received in the glue board receiving space (paragraphs 0035-0041), wherein the light received by the lens 66 of the camera 60 for capturing images of the glue board comprises light from the one or more light sources 63 (figure 5, light source 63) reflected from the glue board (paragraph 0035); wherein there is no line of sight between the or more light sources 63 and the front element of the lens 66, for preventing light from the one or more light sources from reaching the front element 66 directly (figure 7b, showing paths of lights L1 and L2 not reaching lenses 66 directly; paragraphs 0036-0038); using an image captured by the camera 60 to determine that the glue board X received in the glue board 30 receiving space needs to be replaced (paragraph 0065); and replacing the glue board (paragraph 0065).
Nakano does not appear to specifically disclose a camera having a lens with a focal length in the range 1mm < f <18mm.
< f <18mm (figure 39; paragraph 0499).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakano and include a camera having a lens with a focal length in the range 1mm < f <18mm, as taught by Landwehr, in order to capture images of a field having a width that includes a wide surface that can capture multiple insects (e.g., Landwehr, paragraph 0007).
Also, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakano and include a lens having a focal length in the range 1mm < f <18mm (paragraphs 0039 and 0052, indicating the capability of the focal length to include this range of a focal length so as to obtain a clear image from camera 60), since it has been held that where the general conditions of a claim are disclosed in the prior art (e.g., the general condition for capturing images of an object), discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Finally, in addition to what is described above, Applicant has failed to disclose the criticality of range 1mm < f <18mm that is included in claim 1. The specification does not describe the significance of the range, except for satisfying the desire to have a wide field of view, which can be accomplished through multiple factors besides focal length. For instance, page 4, line 11 and page 13, lines 12 mentions this range, and there is no explanation, besides the ability to have a wide field of view, as to why the range is important (e.g., compared to other ranges of focal lengths, or compared to ranges that are less than 1mm or greater than 18mm). Absent any showing of criticality for a routine (e.g., setting a camera’s focal length within a range) that can be done by one of ordinary skill in the art, there exists grounds for obviousness for claims that include setting a camera’s focal length. In other words, one of ordinary skill in the art would make certain to set a focal length pursuant to the limitations of claim 1 in a routine manner so as to obtain clear or comprehensible images from a camera.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano as modified by Landwehr as applied to claim 1, and further in view of U.S. Patent No. 8400348 (patented 03/19/2013) issued to Guice et al.
Regarding claim 7, as dependent on claim 1, Nakano as modified discloses the limitations of claim 1. Nakano does not appear to specifically disclose a distance between a front surface of the front element 66 and the glue board receiving space 30, along an optical axis of the lens, being in the range 50mm < d < 200mm.
Guice et al. teaches a distance between a lens assembly 470 (column 12, lines 17-23) and a surface 454 (column 12, lines 5-30) along an optical axis of lens 470 (column 12, lines 5-30) in order to illuminate a desired cone angle (column 12, lines 17-23).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakano as modified and include a certain distance along an optical axis of a lens, as taught by Guice et al., in order to set a desired cone angle for the illumination of an object (e.g., Guice et al., column 12, lines 17-23). Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to set a distance range of 50mm < d < 200mm so as to obtain an optimum range for capturing images or pictures of a sheet or other object via a camera with a lens (e.g., Guice et al., column 12, lines 5-30; Nakano, paragraph 0039 and 0052). Since it has been that where the general conditions of a claim are disclosed in the prior art (e.g., the general condition for capturing images of an object), discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.





Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano as modified by Landwehr as applied to claim 1, and further in view of U.S. Patent No. 10568314 (patented 02/25/2020 with a filing date of 05/25/2016) issued to Sandford et al. (Sandford).
	Regarding claim 10, as dependent on claim 1, Nakano as modified discloses the limitations of claim 1. Nakano does not appear to specifically disclose the or each light source comprising a fluorescent tube.
	Sandford teaches a light source 1324 (figure 33, light sources 1324) comprising a fluorescent tube (figure 33; column 51, lines 32-34).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakano as modified and include a light source comprising a fluorescent tube, as taught by Sanford, in order to attract insects to a glue board trap near the light source (e.g., Sanford, column 1, lines 23-25).
Regarding claim 11, as dependent on claim 10, Nakano as modified discloses the limitations of claim 10. Nakano does not appear to specifically disclose the longitudinal axis of the or each fluorescent tube being oriented substantially parallel to a plane containing the glue board receiving space.
Sandford teaches a longitudinal axis of the or each fluorescent tube 1324 (figure 34, with a longitudinal axis of the light source 1324 shown with a line extending from the apex of the trap portion 1324) being oriented substantially parallel to a plane containing a glue board receiving space 1328 (figure 34, inside surface 1328, which has a plane near protrusion 1334 that is substantially parallel to a longitudinal axis of light source 1324).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakano as modified and include the longitudinal axis of the or each fluorescent tube being oriented substantially parallel to a plane containing the glue board receiving space, as taught by Sandford, in order to prevent the fluorescent tube from contacting the glue board receiving space and to allow light to enter an enclosure of the fluorescent tube, with the enclosure also including the glue board receiving space (e.g., Sandford, column 53, line 66 – column 54, line 17).

Sanford teaches a light source 1324 (figure 33, light sources 1324) comprising a light emitting diode (figure 33; column 51, lines 32-34).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakano as modified and include a light source comprising a light emitting diode, as taught by Sanford, in order to attract insects to a glue board trap near the light source (e.g., Sanford, column 1, lines 23-25; column 51, lines 32-40).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano as modified by Landwehr as applied to claim 1, and further in view of WO2017066513 (published 04/20/2017, with an international filing date of 10/14/2016, with a provisional application priority date of 10/16/2015) issued to Marka et al (Marka).
Regarding claim 13, as dependent on claim 1, Nakano as modified discloses the limitations of claim 1. Nakano does not explicitly disclose one or more surfaces located inside the housing being anti-reflective surfaces.
Marka teaches one or more surfaces located inside a housing 1016 (paragraph 0071, optical shaping component 1016) being anti-reflective surfaces (paragraph 0071). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakano as modified and include one or more surfaces located inside the housing being anti-reflective surfaces, as taught by Marka, in order to manipulate the direction of light in a housing (e.g., Marka, paragraph 0071).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano as modified by Landwehr as applied to claim 1, and further in view of U.S. Patent No. 9933351 (filed 06/09/2016) issued to Kent et al. (Kent).
	Regarding claim 14, as dependent on claim 1, Nakano as modified discloses the limitations of claim 1. Nakano does not appear to specifically disclose the or each light source being configured to emit ultraviolet light having a peak wavelength of around 368nm.
	Kent teaches a light source 2771 (column 45, lines 15-17) being configured to emit ultraviolet light (column 45, lines 26-30) having a peak wavelength of around 368 nm (column 45, lines 26-30).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakano as modified and include the or each light source being configured to emit ultraviolet light having a peak wavelength of around 368nm, as taught by Kent, in order to permit the light source to help distinguish between organic and inorganic particles (e.g., Kent, column 38, lines 11-14).

Response to Arguments
Applicant's arguments filed 07/07/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that there is no reason for a person having ordinary skill in the art to modify Nakano to include a wide-angle lens (Remarks, p. 7), it is noted that the features upon which applicant relies (i.e., a wide-angle lens being placed close to the glue board while still retaining a full glue board view, and the reduction in the physical size of the claimed invention in a manner that requires no moving parts while also addressing lens flare; see page 6, last paragraph, of Applicant’s remarks) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In addition to the above argument, it is noted that Applicant argues that adding a wide-angle camera lens to the Nakano device would go against the teachings of Nakano (Remarks, p. 7). In response 
In response to Applicant’s argument that Nakano does not include a solution to the glare problem (Remarks, p. 7-8), it is noted that Nakano teaches more light sources in addition to the insect attracting means 20 (e.g., light sources 63; see paragraph 0052 of Nakano). These additional light sources are capable of solving the glare problem that Applicant has presented in their remarks (e.g., see Nakano, paragraphs 0035-0039, 0052, and 0077).
In response to Applicant’s argument that Landwehr provides no motivation to combine with Nakano (Remarks, p. 8), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Landwehr teaches a digital camera (paragraph 0499) having a focal length in the range 1mm < f <18mm, and the digital camera can be used to capture images of an area (figure 39; paragraphs 0007 and 0498-0499) having a certain width, with the area being capable of trapping insects (figure 39; paragraph 0007). The lens described in paragraph 0499 of Landwehr, along with figure 39, would teach a person having ordinary skill in the art about the employing a camera with a focal length in the range 1mm < f <18mm for obtaining particular images of any given area, particularly areas for capturing insects. Also, Applicant is reminded that if the general conditions of a claim are disclosed in the prior art (e.g., the general condition for capturing images of an In re Aller, 105 USPQ 233. Finally, it is noted that the lack of criticality of the focal length range, which was raised in the Non-Final Office Action dated 04/23/2021, has not been elaborated upon or responded to within Applicant’s remarks. 
Overall, a person having ordinary skill in the art would have teachings and motivations from the relied upon prior art to use a wide-angle lens in Nakano, given that wide-angle lenses aid in capturing wide views of a board (e.g., Landwehr; figure 39; paragraphs 0007 and 0498-0499).

Conclusion
As no new grounds of rejection have been made, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571) 272-5425.  The examiner can normally be reached on Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647